IN THE SUPREME COURT OF THE STATE OF DELAWARE

     MILES BRICE,                                  §
                                                   §
           Defendant Below,                        §   No. 561, 2017
           Appellant,                              §
                                                   §   Court Below—Superior Court
           v.                                      §   of the State of Delaware
                                                   §
     STATE OF DELAWARE,                            §   Cr. ID No. 0107007736 (N)
                                                   §
           Plaintiff Below,                        §
           Appellee.                               §

                                Submitted: May 23, 2018
                                Decided: July 18, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                            ORDER

         This 18th day of July 2018, after careful consideration of the opening brief, the

State’s motion to affirm, and the record on appeal, the Court concludes that the

judgment below should be affirmed on the basis of the Superior Court’s well-

reasoned order dated November 30, 2017.1

         NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.


                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice

1
    State v. Brice, 2017 WL 6028875 (Del. Super. Ct. Nov. 30, 2017).